 SANITAS SERVICE CORP119United Sanitation Services, Division of Sanitas Serv-ice Corp. and Southern Conference of Team-sters, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica Case 12-CA-1069418 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERUpon a charge filed by the Union 28 April 1983,the General Counsel of the National Labor Rela-tions Board issued a complaint 31 May 1983 againstthe Company, the Respondent, alleging that it hasviolated Section 8(a)(5) and (1) of the NationalLabor Relations ActThe complaint alleges that on 27 July 1982, fol-lowing a Board election in Case 12-RC-5772, theUnion was certified as the exclusive collective-bar-gaining representative of the Company's employeesin the unit found appropriate (Official notice istaken of the "record" in the representation pro-ceeding as defined in the Board's Rules and Regu-lations, Secs 102 68 and 102 69(g), amended Sept9, 1981, 46 Fed Reg 45922 (1981), Frontier Hotel,265 NLRB 343 (1982) ) The complaint further al-leges that since 5 November 1982 the Company hasrefused to bargain with the Union On 13 June1983 the Company filed its answer admitting inpart and denying in part the allegations in the com-plaintOn 28 July 1983 the General Counsel filed aMotion for Summary Judgment On 1 August 1983the Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause whythe motion should not be granted The Companyfiled a responseThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelRuling on Motion for Summary JudgmentIn its answer to the complaint and opposition tothe General Counsel's Motion for Summary Judg-ment, the Respondent admits the refusal to bargainwith the Union regarding employees in the unit de-scribed in the complaint, but contends that it didnot violate the Act because the Union is not theexclusive bargaining representative of those em-ployees 1 In its first affirmative defense, the Re-1 The Respondent also admits the factual and legal allegations pertaining to service of the charge and complaint, that in its Decision and Orderdated 27 July 1982 the Board certified the Union as the exclusive bargaining representative of the employees in the unit described in the cornplaint, that it is an employer engaged in commerce within the meaning ofspondent predicates its refusal to bargain on the al-leged existence of special circumstances, nullifyingthe propriety of the Certification of Representativecontained in the Order of the Board in Case 12-RC-5772 including (1) deviation by the Board fromits standard of review of Regional Director's ac-tions without prior notice to the Respondent andwithout granting the Respondent an opportunity tobe heard as to the revised standard, (2) the takingof notice by the Board in Case 12-RC-5772 of cer-tain facts which were significant to its decisionwhich were not contained in or were contrary tothe record, without prior notice to the Respondentand without granting the Respondent an opportuni-ty to be heard as to the propriety of taking noticeand the accuracy of the facts to be noticed, and (3)sufficient turnover of employees in the bargainingunit, prior to the Board's certification of the Union,to call into question the majority status of theUnion In its second affirmative defense, the Re-spondent contends that it has no enforceable dutyto recognize or bargain with the Union because ithas been denied a full and fair hearing on signifi-cant issues in Case 12-RC-5772The record, including the record in Case 12-RC-5772, reveals that on 19 November 1979 theUnion filed with the Regional Director a petitionfor certification as the exclusive bargaining repre-sentative of all employees of the Respondent On26 December 1979, after a hearing, the RegionalDirector issued a Decision and Direction of Elec-tion, directing an election in a unit of the Respond-ent's employees On 25 January 1980 an electionwas conducted The tally of ballots shows 69 castballots for and 63 against the Union, there were 12determinative challenged ballots The Union andthe Respondent timely filed objections to the elec-tion and the Union filed unfair labor practicecharges against the Respondent On 26 August1980 the Regional Director consolidated the repre-sentation and unfair labor practice charge cases 2Hearings were held before an administrative lawjudge to resolve, inter aim, the determinative chal-lenged ballots and alleged objectionable conduct tothe election in Case 12-RC-5772 On 4 December1981 the judge issued his decision, after which theGeneral Counsel, the Respondent, and the Uniontimely filed exceptions On 27 July 1982 the Boardissued its Decision, Order, and Certification ofRepresentative in the unit found appropriate TheBoard's Decision is reported at 262 NLRB 1369the Act, that the Union is a labor organization within the meaning of theAct, and that the unit is appropriate2 Cases 12-CA-8876, 12-CA-9071, 12-CA-9266, and 12-RC-5772272 NLRB No 25 120DECISIONS OF NATIONAL LABOR RELATIONS BOARD(27 July 1982) 3 On 26 August 1982 the Respond-ent filed with the Board a Motion for Reconsider-ation and/or Reopening of the Record On 13 Sep-tember 1982 said motion was denied by the BoardIt is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto rehtigate issues that were or could have beenlitigated in a prior representation proceeding SeePittsburgh Glass Co v NLRB, 313 US 146, 162(1941), Secs 102 67(f) and 102 69(c) of the Board'sRules and Regulations The Respondent urges thatcertain errors committed by the judge and theBoard during consideration of one of its objectionsto the election present such special circumstancesas to entitle the Respondent to a hearing on thepropriety of the certification in Case 12-RC-5772We do not agreeIn this objection to election the Respondent con-tended, inter aim., that prior to the election the Re-spondent advised the Regional Office of the neces-sity to make accommodations for between 20 and50 illiterate voters Further, that despite this notice,no arrangements were made to accommodate illit-erate voters and, therefore, the holding of a fairelection was prevented The judge considered thisobjection and concluded that the Respondent hadnot proved the necessity of making provisions forilliterate individuals In its first affirmative defense,the Respondent alleges that this conclusion wasbased on an erroneous standard of review The Re-spondent's allegation is without meritThe Respondent, as a party challenging the out-come of a representation election, bore the burdenof showing by specific evidence that the allegedimproprieties occurred Emerson Electric Co vNLRB, 649 F 2d 589, 592 (8th Cir 1981) The Re-spondent was required to prove every aspect of itsprima facie case, including the existence of illiterateemployees in the unit The Respondent did notcarry that burden 4 Absent a prima facie showingof impropriety, the balloting is found to have re-flected the free and untrammeled choice of the em-ployees in the unit 53 Chairman Dotson did not participate in the underlying representationproceeding4 In this proceeding the Respondent has submitted affidavits of unitemployees in order to establish that the employees are unable to read andthat their ballots did not express their true intent The Respondent hasnot demonstrated that these affidavits were previously unavailable andthus is attempting in this proceeding to rehtigate Issues which were fullyand finally settled in the representation proceeding5 We rely solely on the judge's conclusion that the Respondent hasfailed to evidence the existence of illiterate unit employees Any noticetaken by the judge of facts which the Respondent contends are con-trary to the record was not necessary to the ultimate conclusion of thisissue and therefore, even if incorrect, would be harmless errorAs part of its first affirmative defense the Re-spondent alleges that employee turnover prior tothe issuance of the Certification of Representativewas sufficient to call into question the majoritystatus of the Union This issue was not raised bythe Respondent in its exceptions to the judge's de-cision nor in its Motion for Reconsideration and/orReopening of the Record, at which time the Re-spondent either knew or should have known of thealleged turnover The Respondent does not offer toadduce at a hearing any newly discovered and pre-viously unavailable evidence While the Respon-dent alleges that special circumstances exist thatwould require the Board to reexamine the decisionmade in the representation proceeding, as previous-ly noted, the allegations are without merit 6 Wetherefore find that the Respondent has not raisedany issue that is properly litigable in this unfairlabor practice proceedingIn this proceeding, the Respondent contends thatit is entitled to present evidence at a hearing on theissues raised by it We note that the Respondenthad a hearing on its objection in the prior consoli-dated proceeding, submitted a brief to the Board inthe Motion to Reconsider and/or Reopening of theRecord and submitted a brief in this proceedingWe therefore find its contention to be withoutmerit as evidentiary hearings are not required inunfair labor practice cases and summary judgmentagainst a respondent is appropriate where, as here,there are no properly litigible issues of fact to beresolved Woods Schools, 222 NLRB 1124 (1976),Locust Industries, 221 NLRB 604 (1975) Accord-ingly, we grant the Motion for Summary Judg-mentOn the entire record, the Board makes the fol-lowingFINDINGS OF FACTI JURISDICTIONThe Company is a Connecticut corporation withan office and place of business in Miami, FloridaDuring the 12-month period preceding issuance ofthe complaint, the Company provided servicesvalued in excess of $50,000 to customers locatedwithin the State of Florida who meet a direct juris-dictional standard of the Board We find that theCompany is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct and that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act6 We deny the Respondent's request that we reopen the record in Case12-RC-5772, reconsider our Decision and Order in Case 12-RC-5772revoke the Union s certification, and direct a rerun election SANITAS SERVICE CORP121II ALLEGED UNFAIR LABOR PRACTICESA The CertificationFollowing the election held 25 January 1980 theUnion was certified 27 July 1982 as the collective-bargaining representative of the employees in thefollowing appropriate unitAll drivers, vehicle mechanics, hydraulic me-chanics, fabrication employees, compactionemployees, yard maintenance employees, tirechangers, land fill operators, land fill mechan-ics, land fill factory clericals, safety men andparts department employees employed by theRespondent at its Miami, Florida and Medley,Florida facilities, excluding all sales departmentemployees, dispatchers, office clericals, guardsand supervisors as defined in the ActThe Union continues to be the exclusive represent-ative under Section 9(a) of the ActB Refusal to BargainSince 1 November 1982 the Union has requestedthe Company to bargain, and since 5 November1982 the Company has refused We find that thisrefusal constitutes an unlawful refusal to bargain inviolation of Section 8(a)(5) and (1) of the ActCONCLUSIONS OF LAWBy refusing on and after 5 November 1982 tobargain with the Union as the exclusive collective-bargaining representative of employees in the ap-propriate unit, the Company has engaged in unfairlabor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the ActREMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understanding in a signed agreementTo ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the datethe Respondent begins to bargain in good faithwith the Union Mar-Jac Poultry Co, 136 NLRB785 (1962), Lamar Hotel, 140 NLRB 226, 229(1962), enfd 328 F 2d 600 (5th Cir 1964), certdenied 379 U S 817 (1964), Burnett ConstructionCo, 149 NLRB 1419, 1421 (1964), enfd 350 F 2d57 (10th Cir 1965)ORDERThe National Labor Relations Board orders thatthe Respondent, United Sanitation Services, Divi-sion of Sanitas Service Corporation, Miami, Flori-da, its officers, agents, successors, and assigns, shall1 Cease and desist from(a)Refusing to bargain with Southern Confer-ence of Teamsters, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, as the exclusive bargaining representa-tive of the employees in the bargaining unit(b)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreementAll drivers, vehicle mechanics, hydraulic me-chanics, fabrication employees, compactionemployees, yard maintenance employees, tirechangers, land fill operators, land fill mechan-ics, land fill factory clericals, safety men andparts department employees employed by theRespondent at its Miami, Florida and Medley,Florida facilities, excluding all sales departmentemployees, dispatchers, office clericals, guardsand supervisors as defined in the Act(b)Post at its facility in Miami, Florida, copiesof the attached notice marked "Appendix "7Copies of the notice, on forms provided by the Re-gional Director for Region 12, after being signedby the Respondent's authorized representative,shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply7 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading Posted by Order of the National Labor Relations Board' shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the National Labor Relations Board' 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to bargain with SouthernConference of Teamsters, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, as the exclusive representativeof the employees in the bargaining unitWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unitAll drivers, vehicle mechanics, hydraulic me-chanics, fabrication employees, compactionemployees, yard maintenance employees, tirechangers, land fill operators, land fill mechan-ics, land fill factory clericals, safety men andparts department employees employed by theEmployer at its Miami, Florida and Medley,Florida facilities, excluding all sales departmentemployees, dispatchers, office clericals, guardsand supervisors as defined in the ActUNITED SANITATION SERVICES, DIVI-SION OF SANITAS SERVICE CORP